

116 S3662 IS: Holding the Chinese Communist Party Accountable for Infecting Americans Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3662IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide a civil action against a foreign state for deliberate concealment or distortion of information with respect to an international public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Holding the Chinese Communist Party Accountable for Infecting Americans Act of 2020.2.Findings; purpose(a)FindingsCongress finds the following:(1)The Communist Party of China covered up the existence and downplayed the seriousness of the coronavirus disease 2019 (COVID–19), at least as early as December 2019.(2)Chinese government officials engaged in a campaign to silence and delegitimize doctors, including Dr. Li Wenliang, who were warning their colleagues and others about COVID–19.(3)Chinese government officials ordered the destruction of laboratory samples and research regarding COVID–19 in January 2020.(4)Chinese government officials have detained or otherwise silenced researchers, journalists, and citizens who attempted to share information that could have proven unflattering to the response of the Chinese government to the COVID–19 outbreak.(5)Chinese government officials have expelled United States journalists who were covering the COVID–19 outbreak in China.(6)Chinese government officials have attempted to censor or destroy academic research into COVID–19 and its origins that might disagree with the official positions of the Chinese government.(7)Chinese government officials have intentionally underreported or altered official numbers of COVID–19 infections and deaths in China, leading world health experts to make flawed analyses that severely underestimated the nature and seriousness of COVID–19.(8)Academic studies have shown that, had appropriate interventions occurred to stop the spread of COVID–19 even just weeks earlier, the spread of COVID–19 would have been severely curtailed.(9)The cover-up of COVID–19 by the Chinese government—(A)has caused significant death, injury, and economic harm in the United States and around the world; and(B)is, at minimum, grossly negligent behavior causing significant injury.(b)PurposeThe purpose of this Act is to provide civil litigants with the broadest possible basis, consistent with the Constitution of the United States, to seek relief against persons, entities, and foreign countries, wherever acting and wherever they may be found, that are responsible for, or complicit in ordering, controlling, or otherwise directing acts intended to deliberately conceal or distort the existence or nature of COVID–19, if such acts are found to have likely contributed to the global COVID–19 pandemic.3.DefinitionIn this Act, the term COVID–19 means the coronavirus disease 2019 (COVID–19).4.Responsibility of foreign states for deliberate concealment or distorting information about international public health emergencies(a)In generalChapter 97 of title 28, United States Code, is amended by inserting after section 1605B the following new section:1605C.Responsibility of foreign states for deliberate concealment or distorting information about international public health emergencies of international concern(a)Responsibility of foreign stateA foreign state shall not be immune from the jurisdiction of the courts of the United States in any case in which money damages are sought against a foreign state for physical injury or death, or injury to property or economic interests, occurring in the United States and caused by—(1)the spread of COVID–19; and(2)a tortious act or acts, including acts intended to deliberately conceal or distort the existence or nature of COVID–19, of the foreign state, or of any official, employee, or agent of that foreign state while acting within the scope of his or her office, employment, or agency, regardless where the tortious act or acts of the foreign state occurred.(b)Exclusive jurisdiction(1)Original jurisdictionThe United States District Court for the Southern District of New York, the United States District Court for the Northern District of California, the United States District Court for the Northern District of Illinois, and the United States District Court for the Southern District of Texas shall have original and exclusive jurisdiction over all actions in which a foreign state is subject to the jurisdiction of a court of the United States under this section.(2)Appellate jurisdictionThe United States Court of Appeals for the Federal Circuit shall have exclusive jurisdiction of an appeal from a final decision of an action under this section.(c)Stay of actions pending foreign state negotiations(1)InterventionThe Attorney General may intervene in any action in which a foreign state is subject to the jurisdiction of a court of the United States under this section for the purpose of seeking a stay of the civil action, in whole or in part.(2)Stay(A)In generalA court of the United States shall stay a proceeding under this section against a foreign state or any official, employee, or agent of the foreign state, if the Secretary of State certifies that the United States is engaged in good faith discussions with the foreign state defendant, or any other defendant, with respect to the resolution of a claim against such a defendant.(B)Duration(i)In generalA stay under this section may be granted for not more than 180 days.(ii)Extension(I)In generalThe Attorney General may petition the court for an extension of the stay for additional 180-day periods.(II)RecertificationA court may grant an extension under subclause (I) if the Secretary of State recertifies that the United States remains engaged in good faith discussions with the foreign state defendant or any other defendant concerning the resolution of a claim against the foreign state or any official, employee, or agent of the foreign state, as to whom a stay of claims is sought.(d)Dismissal of actions following foreign state agreement(1)InterventionThe Attorney General may intervene in any action in which a foreign state is subject to the jurisdiction of a court of the United States under this section for the purpose of seeking the dismissal of the case.(2)Dismissal with prejudiceA court of the United States may dismiss with prejudice a proceeding under this section against a foreign state or any official, employee, or agent of the foreign state if the Secretary of State certifies that the United States and the foreign state have entered into an agreement with respect to the resolution of a claim against such a defendant, regardless of whether the plaintiff is a party to such agreement or consents to the dismissal.(e)Rule of constructionA foreign state shall not be subject to the jurisdiction of the courts of the United States under this section on the basis of a tortious act or acts that constitute mere negligence.(f)DefinitionIn this section, the term COVID–19 means the coronavirus disease 2019 (COVID–19)..(b)Exceptions to the immunity from attachment or executionSection 1610(g) of title 28, United States Code, is amended by inserting , 1605B, or 1605C after 1605A each place the term appears.(c)Technical and conforming amendments(1)Table of sectionsThe table of sections for chapter 97 of title 28, United States Code, is amended by inserting after the item relating to section 1605B the following:1605C. Responsibility of foreign states for deliberate concealment or distorting information about international public health emergencies of international concern..(2)Conforming amendmentSection 1605(g)(1)(A) of title 28, United States Code, is amended by striking or section 1605B and inserting , section 1605B, or section 1605C.(d)SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be invalid, the remainder of this Act and the amendments made by this Act, and the application of the provisions and amendments to any other person not similarly situated or to other circumstances, shall not be affected by the holding.(e)ApplicabilityThe amendments made by this section shall apply to a civil action—(1)pending on, or commenced on or after, the date of enactment of this Act; and(2)(A)arising out of an injury to a person from COVID–19 on or after January 1, 2020; or(B)arising out of an injury to property or business during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19).